In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-850V
                                   Filed: November 18, 2015
                                          Unpublished

****************************
JENNIFER HENDRICKS,                     *
                                        *
                   Petitioner,          *    Ruling on Entitlement; Concession;
                                        *    Influenza (“Flu”) Vaccine; Shoulder
                                        *    Injury Related to Vaccine
SECRETARY OF HEALTH                     *    Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *    Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Curtis R. Webb, counsel for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On August 10, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that as a result of a trivalent influenza (“flu”) vaccine
she received on October 15, 2014, petitioner developed a shoulder injury related to
vaccination (SIRVA). Petition at 1. This case was assigned to the Special Processing
Unit (SPU) of the Office of Special Masters.

        On November 18, 2015, respondent filed the Rule 4(c) report in conceding that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “petitioner’s SIRVA was more likely than not caused
by the October 15, 2014, flu vaccination,” and that “petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id. at 5.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2